RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso.

Del 1 al 28 de julio de 2004

Hon. Miriam Naveira Merly, presidenta
Hon. Federico Hernández Denton
Hon. Jaime Fuster Berlingeri
Del 29 de julio al 13 de agosto de 2004, ■
Hon. Francisco Rebollo López, presidente
Hon. Federico Hernández Denton
Hon. Baltasar Corrada Del Río

Del 14 de agosto al 30 de septiembre de 2004

Hon. Francisco Rebollo López, presidente
Hon. Baltasar Corrada Del Río
Hon. Eíraín Rivera Pérez
Hon. Liana Fiol Matta
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto *431ante su consideración, así como para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo